li

Case 1:18-cv-10836-PGG Document

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Martin S. Gottesfeld, pro se,
Plaintiff
~- against -
Hugh J. Hurwitz, et al.,
Defendants

 

 

RENEWED MOTION FOR AN EXTENSTI
OF _ DOCKE’

Plaintiff Martin S. Gottesfeld (h

hereby :renews his pending motion (D.E.

Case No.: 1

ON TO FILE FOR RECONSIDERATI
. ENTRY 66

 
 
   

y

0

erein "plaintiff"), acting pro se,

74) for an extension of time in which

to file a motion for reconsideration pursuant to Loc. Civ. R. 6.3 of The

Court's previous order (D.E. 66) denying the plaintiff's requests for .

preliminary relief pursuant to Fed. R.

Civ. P. 65 and 5 U.S.C. §§ 702 and 703.

Due to the delays introduced in the plaintiff's correspondence with The

Court by the defendants and their agent
of two (2) weeks from the date upon whi
order to file his motion for reconsider
rule of Houston v. Lack, 487 U.S. 266 (
entry of the order until agents of the

plaintiff.

Respectfully mailed and filed purs

is, the plaintiff requests an extension
ch The Court grants this motion in
tation pursuant to the prison-mailbox
1988) plus equitable tolling from the

defendants deliver the order to the

uant to the prison-mailbox rule of

 

Houston v. Lack on Monday, November 18
sufficient affixed pre-paid U.S. Prior

Service tracking number 9114 9023 0722

of the FCI Terre Haute CMU unit team ac

agent of the defendants,

; 2019. in an envelope bearing

Mail® postage and U.S. Postal

4291 7452 31, handed to Ms. J. Wheéler

ting it her official capacity as an
e eae
a

 

 

Martin S. Gottesfeld, pro se
Reg. Now: 12982-104 —

Federal Correctional Institutio
P.O. Box 33

Terre Haute, IN 47808

nm

- Page

 

BET
a 2
‘tee a

1

 
 

Case 1:18-cv-10836-PGG Document|/103 Filed 11/27/19 Page 2 of 2

CERTIFICATE |OF SERVICE | |
I, Martin S. Gottesfeld, certify that on Monday, November 18th, 2019, I
mailed a copy of the foregoing document |to counsel for the defendants in the
above-captioned case pursuant to the prison-mailbox rule of Houston de Lack,
487 U.S. 266 (1988) by handing said copy in an envelope. bearing sufficient
affixed pre-paid first-class U.S. postage to Ms. J. Wheeler of the FCI Terre

Haute CMU unit team in her official capacity as an agent of the deferdants for

mailing,

by:
Martin S. Gottesfeld, pro se

 

- Page 2 of 2 -

 
